Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0345377 A1 (hereinafter “Oh”) in view of Jeon et al., US 9,989,818 B2 (hereinafter “Jeon”). 
Regarding claim 9, Oh discloses a display device (See at least FIG. 3 generally illustrating display device generally described at [0034] and [0045]-[0048]), comprising: 
a display panel (see at least FIG. 3 display panel 100 described at [0047]) comprising a plurality of pixels (see at least FIG. 3 with pixels p as described at [0047]) each having a plurality of sub-pixels (see at least FIG. 3 with pixels p commonly known in the art that pixels have subpixels); 
a degradation compensator (see at least FIG. 1 (14), FIG. 3 and compensation module 500 described at [0047] and [0053]- [0055], further discussed at FIG. 6 and at [0088]-[0089]) configured to generate a stress compensation weight by accumulating image data (see at least FIG. 3 and 6 describing 500 taking image data DATA used in producing compensation data Cdata’ as describing the DATA received by constant generation unit 520 at least at [0123]-[0125] which is used by the compensation data correction unit 540 as described at [0126]), and generate compensation data based on the stress compensation weight and an aperture ratio of the pixels (see Oh FIG. 6 describing production of first and second compensation gains G1 and G2 at [0150]-[0151] using the output of 510 and 520, of which the output of 520 is dependent on a distance between pixel regions described at least at [0129]-[0132] (noting applicant’s aperture ratio is calculated based on a distance between pixels at pg pub [0017] and [0019])); and 
a panel driver configured to drive the display panel based on image data applied with the compensation data (See Oh at least FIG. 3 and timing control unit 400 described at [0046] producing DATA’ at [0051]). 
However, Oh does not explicitly disclose wherein the panel driver is configured to output a data voltage of a greater magnitude to a sub-pixel having a greater aperture ratio than a sub-pixel with a lower aperture ratio. 
In the same field of endeavor, Jeon discloses wherein the panel driver is configured to output a data voltage of a greater magnitude to a sub-pixel having a greater aperture ratio than a sub-pixel with a lower aperture ratio (see at least FIGS. 1 and 3 and further describing “U” shaped and smaller rectangular shaped subpixels with differing drive voltages in consideration of these shapes (and inherently the pixel ratio) as stated in claims 1 and 14 at col. 14, lines 55-end and col. 15, lines 1-15; and additionally at col. 16, lines 10-38; further at least at col. 2, lines 7-48 and col. 7, lines 53-67). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device and compensation circuit of Oh to incorporate the different driving voltages based on pixel sizes as disclosed by Jeon because the references are within the same field of endeavor, namely, display driving schema for displays with various sized pixels. The motivation to combine these references would have been to reduce vertical crosstalk and improve the aperture ratio (see Jeon at least at col. 1, lines 65-67). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Regarding claim 14, Oh in view of Jeon discloses the display device of claim 9 (see above), wherein: at least one of the sub-pixels comprises an emission region (see Oh at least FIG. 9 described at least at [0117]-[0119]); and the aperture ratio is determined by a length in a first direction of the emission region (see Oh at least FIG. 10 illustrating R1 and R2 as described at least at [0129]-[0132]). 

Regarding claim 15, Oh in view of Jeon discloses the display device of claim 14 (see above), wherein: the at least one of the sub-pixels comprises a pixel defining layer and a first electrode (See Oh at least FIG. 4 with PDC and electrode as known in the art) and the emission region corresponds to a portion of the first electrode exposed by the pixel defining layer ((see Oh at least FIG. 9 described at least at [0117]-[0119]). 

Regarding claim 16, Oh in view of Jeon discloses the display device of claim 9 (see above), wherein: at least one of the sub-pixels comprises a pixel defining layer and a first electrode (See Oh at least FIG. 4 with PDC and electrode as known in the art); and the aperture ratio is determined based on an area of the first electrode exposed by the pixel defining layer (see Oh at least FIG. 9 described at least at [0117]-[0119]). 

Regarding claim 17, Oh in view of Jeon discloses the display device of claim 9 (see above), wherein when the aperture ratio is greater than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a compensated data voltage corresponding to the image data is less than the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted voltage would be compensated in proportion to the calculated distance as disclosed at least at Oh FIGS. 9-11 and [0151]-[0157]). 

Regarding claim 18, Oh in view of Jeon discloses the display device of claim 9 (see above), wherein when the aperture ratio is greater than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a current flowing the display panel by a compensated data voltage corresponding to the image data is greater than a current flowing the display panel by the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted current would be compensated in proportion to the calculated distance as disclosed at least at Oh FIGS. 9-11 and [0151]-[0157]). 

Regarding claim 19, Oh in view of Jeon discloses the display device of claim 9 (see above), wherein when the aperture ratio is greater than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a luminance of the display panel by a compensated data voltage corresponding to the image data is greater than a luminance of the display panel due to the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted luminance would be compensated based on the calculated distance as disclosed at least at Oh [0151]-[0157]). 

Regarding claim 20, Oh in view of Jeon discloses the display device of claim 9 (see above), wherein when the aperture ratio is less than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a compensated data voltage corresponding to the image data is greater than the data voltage before aperture ratio compensation (see Oh at least FIG. 11 describing compensation values applied in S4 and described at [0159]-[1063]; it would be obvious to one of ordinary skill that the adjusted voltage would be compensated based on the calculated distance as disclosed at least at Oh [0151]-[0157])). 

Regarding claim 21, Oh in view of Jeon discloses the display device of claim 9 (see above), wherein when the aperture ratio is less than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a current flowing the display panel by a compensated data voltage corresponding to the image data is less than a current flowing the display panel due to the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted current would be compensated based on the calculated distance as disclosed at least at Oh [0151]-[0157]). 

Regarding claim 22, Oh in view of Jeon discloses the display device of claim 9 (see above), wherein when the aperture ratio is less than a predetermined reference aperture ratio (see Oh at least FIGS. 9-11 and [0149]-[0151]), a luminance of the display panel by a compensated data voltage corresponding to the image data is lower than a luminance of the display panel by the data voltage before aperture ratio compensation (it would be obvious to one of ordinary skill that the adjusted luminance would be compensated based on the calculated distance as disclosed at Oh at least at [0151]-[0157]). 

Regarding claim 23, Oh in view of Jeon discloses the display device of claim 9 (see above), wherein the magnitude of an absolute value of the data voltage increases as the aperture ratio increases for the same image data (see Oh at least FIGS. 9-11 and [0149]-[0153]). 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0345377 A1 (hereinafter “Oh”) in view of Jeon et al., US 9,989,818 B2 (hereinafter “Jeon”) further in view of Lu et al., US 2019/0163006 A1 (hereinafter “Lu”)
Regarding claim 10, Oh in view of Jeon discloses the display device of claim 9 (see above) 
However, Oh in view of Jeon does not explicitly disclose wherein the sub-pixels comprise a first sub-pixel having a first side and a second sub-pixel having a second side facing the first side of the first sub-pixel; and the aperture ratio is determined by a distance between the first side and the second side. 
In the same field of endeavor, Lu discloses wherein the sub-pixels comprise a first sub-pixel having a first side and a second sub-pixel having a second side facing the first side of the first sub-pixel (see at least FIGS. 2 and 3 illustrating a width x between two adjacent pixels as described at least at [0033]-[0034]); and the aperture ratio is determined by a distance between the first side and the second side (See at least FIGS 6-8 using the dimensions of the width x in the aperture ratio calculation as described at least at [0060]-[0062]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display driving device of Oh in view of Jeon to incorporate the aperture ratio calculations as disclosed by Lu because the references are within the same field of endeavor, namely, display panels with devices. The motivation to combine these references would have been to improve display quality through balanced and uniformed brightness (see Lu at least at [0040]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 11, Oh in view Jeon further in view of Lu discloses the display device of claim 10 (See above), wherein: the sub-pixels further comprise a pixel defining layer disposed between the first side of the first sub-pixel and the second side of the second sub-pixel (See Lu at least FIG. 4 illustrating an area range disposed around pixels as described at least at [0037]-[0039]); and the aperture ratio is a width of the pixel defining layer (see Lu at least FIG. 4 with [0037] describing using the area to determine aperture ratio therein).

Regarding claim 12, Oh in view of Jeon further in view of Lu discloses the display device of claim 10 (see above), wherein the first sub-pixel and the second subpixel are configured to emit light of the same color (see Lu at least FIG. 10 and [0066]-[0067] illustrating adjacent pixels might be of the same color as would be obvious to one of ordinary skill in the art to produce commonly known visual effects of the display.

Regarding claim 13, Oh in view of Jeon further in view of Lu discloses the display device of claim 10 (see above), wherein the first sub-pixel and the second subpixel are configured to emit light of different colors (see Lu at least FIG. 10 and [0066]-[0067] illustrating adjacent pixels).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/               Examiner, Art Unit 2623       

	/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623